Citation Nr: 0202272	
Decision Date: 03/11/02    Archive Date: 03/15/02

DOCKET NO.  96-49 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased evaluation for headaches, 
secondary to head trauma, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for a right foot 
disorder, with metatarsalgia, plantar fasciitis, and pes 
cavus, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for a left foot 
disorder, with metatarsalgia, plantar fasciitis, pes cavus, 
and spur formation, currently evaluated as 10 percent 
disabling.


WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to July 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona, which denied entitlement to evaluations 
in excess of 10 percent for headaches and a bilateral foot 
disorder.

In an August 2001 rating decision, the RO assigned a separate 
10 percent evaluation for a left foot disorder, effective 
from December 1995, and continued the assigned 10 percent 
evaluation for the right foot disorder.  The assignment of 
separate evaluations is tantamount to an increase; however, 
as the 10 percent evaluations are less than the maximum 
available evaluations, the veteran's claims for higher 
evaluations remain viable on appeal.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

The veteran requested a third VA hearing in a February 1998 
submission.  However, he failed to report for a hearing 
scheduled in September 1998.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO, and 
the RO has informed the veteran of the type of evidence 
needed to substantiate his claims.

2.  The veteran's headaches, while not productive of severe 
economic impairment or completely prostrating in character, 
are very frequent and not attributable to a nonservice-
related cause.

3.  The veteran's right foot disorder is more than moderately 
disabling and has required several surgical procedures and 
lengthy convalescence during the pendency of this appeal.

4.  The veteran's left foot disorder is no more than 
moderately disabling, with only minor limitation of motion, 
tenderness, and moderate functional loss.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for headaches, 
due to head trauma, have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 
4.7, 4.20, 4.27, 4.124a (Diagnostic Code 8045, 8100), 4.130 
(Diagnostic Code 9304) (2001); 66 Fed. Reg. 45630-45632 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159).

2.  The criteria for a 20 percent evaluation for a right foot 
disorder, with metatarsalgia, plantar fasciitis, and pes 
cavus, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.7, 4.71a, 
Diagnostic Code 5284 (2001); 66 Fed. Reg. 45630-45632 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159).

3.  The criteria for an evaluation in excess of 10 percent 
for a left foot disorder, with metatarsalgia, plantar 
fasciitis, pes cavus, and spur formation, have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5284 
(2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed in regard to the veteran's 
claims, and no further assistance is required in order to 
comply with the VA's statutory duty to assist him with the 
development of facts pertinent to his claims.  See 38 
U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45630-45632 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159).  Specifically, the RO has afforded the veteran 
multiple VA examinations in conjunction with his claims and 
has obtained records of reported treatment.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met.  See 
38 U.S.C.A. § 5103 (West 1991 & Supp. 2001).  The RO informed 
him of the need for such evidence in an August 1996 Statement 
of the Case and in subsequent Supplemental Statements of the 
Case.  

Given that the actions by the RO reflect fundamental 
compliance with the newly enacted versions of 38 U.S.C.A. 
§§ 5103 and 5103A, the Board finds that the veteran's appeal 
will not be adversely affected merely because the RO 
developed this appeal prior to, and did not inform him of, 
the enactment of the new provisions.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).

I.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2001).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, as here, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2001). 

II.  Headaches

In a January 1990 rating decision, the RO granted service 
connection for headaches on the basis of an in-service 
concussion.  A 10 percent evaluation was assigned, effective 
from July 1989.  This evaluation has since remained in effect 
and is at issue in this case.

The veteran reported that he had headaches "every day of the 
week" during his November 1996 VA hearing, and he stated 
that such headaches required shots seven or eight times per 
month.

During his November 1996 VA neurological examination, the 
veteran reported headaches that were always present, 
primarily throbbing-type, and localized over the frontal 
area.  These headaches were not accompanied by any nausea or 
vomiting, history of loss of consciousness, blurred vision, 
double vision, numbness, or tingling.  Following a 
neurological evaluation, the examiner rendered a diagnosis of 
post-traumatic and mild-to-moderate cephalalgia, with a 
vascular component.  A computed tomography (CT) scan of the 
brain from December 1996 revealed no significant 
abnormalities aside from sinuses.

During his September 2000 VA neurological examination, the 
veteran reported bilateral throbbing headaches two to three 
times per day.  No aura, photophobia, phonophobia, nausea, or 
vomiting related to the headaches were noted.  Following an 
examination of the cranial nerves, the examiner diagnosed 
chronic daily headaches, reportedly worsening over the past 
year.  The examiner indicated that, while other factors such 
as glaucoma might be contributing, it was "impossible" to 
separate out the various possible causes of the veteran's 
headaches.  

The RO has evaluated the veteran's headaches at the 10 
percent rate under 38 C.F.R. §§ 4.124a (Diagnostic Code 8045) 
and 4.130 (Diagnostic Code 9304) (2001).  

Under Diagnostic Code 8045, in cases of brain disease due to 
trauma, purely neurological disabilities such as hemiplegia, 
epileptiform seizures, and facial nerve paralysis, following 
trauma to the brain, will be rated under the diagnostic codes 
specifically dealing with such disabilities, with citation to 
a hyphenated diagnostic code.  Purely subjective complaints 
such as headache, dizziness, and insomnia, recognized as 
symptoms of brain trauma, will be rated 10 percent and no 
more under Diagnostic Code 9304 (dementia due to head 
trauma).  This 10 percent rating will not be combined with 
any other rating for a disability due to brain trauma.  
Ratings in excess of 10 percent for brain disease due to 
trauma under Diagnostic Code 9304 are not assignable in the 
absence of multi-infarct dementia associated with brain 
trauma.

In the absence of evidence of hemiplegia, epileptiform 
seizures, or facial nerve paralysis, the Board finds no basis 
for an evaluation in excess of 10 percent under Diagnostic 
Codes 8045 and 9304.  However, given that the veteran has 
been diagnosed with a chronic headache disorder of service 
onset, the Board finds that evaluation by analogy under 
Diagnostic Code 8100, which concerns migraines, is more 
appropriate.  See 38 C.F.R. §§ 4.20, 4.27 (2001).

Under Diagnostic Code 8100, a 10 percent evaluation is 
warranted for characteristic prostrating attacks averaging 
one in two months over the last several months.  A 30 percent 
evaluation is appropriate in cases of characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  With very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability, a 50 percent evaluation is in order.

In this case, the veteran has complained of headaches on an 
almost daily basis.  These headaches, in and of themselves, 
have not been described as resulting in severe economic 
inadaptability and have not been described as "completely" 
prostrating.  However, given the frequency of these headaches 
and the inability of the neurologist who examined the veteran 
in 2000 to ascertain a clear intervening cause, the Board 
finds that the 10 percent evaluation is not sufficient to 
address the degree of headache symptomatology shown in this 
case.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) 
(when it is not possible to separate the effects of a 
nonservice-connected condition from those of a service-
connected condition, reasonable doubt should be resolved in 
the claimant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service-
connected condition).  Rather, a 30 percent evaluation under 
Diagnostic Code 8100, but not more, is warranted.  To that 
extent, the appeal is granted.

III.  Disorders of the feet

In a January 1990 rating decision, the RO granted service 
connection for a bilateral foot disorder, encompassing cavus 
feet, plantar fasciitis, metatarsalgia of both feet, and a 
heel spur of the left foot, on the basis of in-service 
treatment for foot problems.  A 10 percent evaluation was 
assigned, effective from July 1989. 

During his February 1996 VA feet examination, the veteran 
reported considerable aggravation of pain in the feet with 
walking on heels.  The examiner diagnosed plantar fasciitis 
over both feet since 1989 and indicated that the veteran had 
severe pain diffusely over the plantar aspect of both feet, 
worse over the plantar aspect of both heels, and heel spurs 
by history.  Also, his gait was noted to be slow.

In October 1996, the veteran underwent an endoscopic plantar 
fasciotomy of the right foot.  No complications were noted.

During his November 1996 VA hearing, the veteran described 
weak ankles and tenderness under the feet.  He indicated that 
he was not working at the present time.

A subsequent VA examination, from November 1996, did not 
thoroughly address the right foot because it was in a cast.  
However, an examination of the left foot revealed a 
satisfactory stance on the left toes and heels, with 
tenderness under all of the metatarsal heads.  A squeeze test 
was negative for neuroma.  There was no modularity in the 
plantar fascia, and no unusual callosities were present.  
There was tenderness under the plantar aspect of the heel.  
The left ankle lacked eight degrees of achieving the neutral 
position, and the ankle plantar flexed to 43 degrees.  The 
diagnoses were a history of bilateral pes cavus, 
metatarsalgia, and plantar fasciitis; status post plantar 
fasciotomy of the right foot; and a left heel spur.  X-rays 
of the left foot showed plantar and posterior calcaneal 
spurs, with no definite evidence of a fracture.  X-rays of 
the right foot revealed small plantar and posterior calcaneal 
spurs, with no definite evidence of a fracture.

Subsequently, in a December 1996 rating decision, the RO 
assigned a temporary total rating under 38 C.F.R. § 4.30 
(2001) for the period from October 31, 1996 to January 1, 
1997.  In light of subsequent records indicating a need for 
further convalescence and repeat surgery, this temporary 
rating was extended to November 1, 1997.

X-rays of the feet from May 1997 revealed a large plantar 
calcaneal heel spur on the left and a small plantar calcaneal 
heel spur on the right.

During a June 1997 VA orthopedic examination, the veteran 
complained of constant pain in the right heel upon 
weightbearing, and he noted that his left foot symptoms were 
mild by comparison.  An examination of the feet failed to 
reveal any evidence of retrocalcaneal bursitis or tendon 
sheath thickening.  With the knees extended or flexed, there 
was no dorsiflexion of either ankle.  The forefoot appeared 
to be normal, and foot pressure did not seem to be abnormal.  
There was tenderness to palpation on the medial and lateral 
heel pads of the right ankle, as well as over the right 
medial calcaneal tubercle.  On the left ankle, there was 
tenderness over the medial calcaneal tubercle and over the 
medial soft tissue pad of the os calcis.  The heels were 
well-callused.  In summary, the examiner found a history of 
chronic plantar fasciitis and no demonstrable limitation of 
motion in either foot or ankle, but there was tenderness over 
the heel pads bilaterally.

At his July 1997 VA hearing, the veteran described a second 
VA surgical procedure on the right foot from May 1997 and 
indicated that there had been no subsequent improvement.  He 
noted that he had not returned to work.  (The Board notes 
that the veteran has been granted a permanent and total 
disability rating for pension purposes).  

During his February 1998 VA feet examination, the veteran 
reported daily right foot pain, with daily but less severe 
pain in the left foot.  Upon examination, the veteran had a 
slight limp on both right and left.  He was able to raise up 
on heels and toes.  On the right foot, the veteran had 
tenderness about the plantar aspect of the heel and going 
distal for about two to three inches.  There was no 
tenderness about the plantar distal foot.  Capillary 
circulation was within normal limits, and there was no 
evidence of any pes cavus or tenderness about the metatarsals 
or metatarsal heads.  A sensory examination was within normal 
limits.  An examination of the left foot revealed no evidence 
of pes cavus, light heel varus on the left, no tenderness to 
palpation, normal capillary circulation, and normal 
sensation.  Thickened callous skin was noted about both 
heels, and longitudinal arches were bilaterally within normal 
limits.  There was no tenderness about the plantar distal 
foot or the dorsal or plantar metatarsals on either foot.  
The examiner noted that there was no functional loss of the 
left foot and minimal functional impairment of the right 
foot.

The veteran also underwent a VA feet examination in September 
2000, during which he reported more symptomatology in the 
right foot than on the left.  The examination revealed 
moderate tenderness of the plantar fascia and plantar heel 
regions of the right foot.  Capillar circulation was normal 
bilaterally.  There was no evidence of swelling, although the 
veteran complained of numbness about the medial heel and 
partial down towards the bottom of the heel; this was 
essentially normal on the left.  The examination of the left 
foot revealed slight tenderness of the medial plantar aspect 
of the foot and slight tenderness of the plantar area of the 
left heel.  On the right, the veteran tended to stand towards 
the outer border of the foot but had no definite limp.  In 
conclusion, the examiner noted "close to moderate" 
functional impairment of the right foot and "mild to 
moderate" functional impairment of the left foot.

Subsequently, in an August 2001 rating decision, the RO 
maintained the existing 10 percent evaluation for the right 
foot and assigned a separate 10 percent evaluation for the 
veteran's left foot disorder, effective from December 1995.  
These evaluations have since remained in effect and are at 
issue in this case.

The RO has evaluated the veteran's foot disorders under 
38 C.F.R. § 4.71a, Diagnostic Code 5284.  Under this section, 
foot injuries are rated as moderate (10 percent), moderately 
severe (20 percent), or severe (30 percent).  Also, with 
actual loss of use of a foot, a 40 percent evaluation is 
warranted.

The Board finds that the assigned 10 percent evaluation is 
appropriate in the case of the veteran's left foot disorder.  
This disability has been shown to be manifested by 
tenderness, mild limitation of motion, and mild to moderate 
functional loss.  See DeLuca v. Brown, 8 Vet. App. 202, 204-
07 (1996); 38 C.F.R. §§ 4.40, 4.45 (2001).  
Additionally, this disability has not required surgery during 
the pendency of this appeal, and minimal symptoms were shown 
on the 2000 VA examination.  As such, in the absence of 
evidence showing a disability that is more than moderate in 
degree, an evaluation in excess of 10 percent under 
Diagnostic Code 5284 is not warranted.  

There is also no evidence of severe left flatfoot, with 
objective evidence of marked deformity, pain on manipulation 
and use accentuated, indications of swelling on use, and 
characteristic callosities (warranting 20 percent under 
Diagnostic Code 5276); claw foot with all toes tending to 
dorsiflexion, limitation of dorsiflexion at the ankle to a 
right angle, shortened plantar fascia, and marked tenderness 
under metatarsal heads (warranting 20 percent under 
Diagnostic Code 5278); or moderately severe malunion or 
nonunion of tarsal or metatarsal bones (20 percent under 
Diagnostic Code 5283).  Therefore, there is no schedular 
basis for an increased evaluation for a left foot disorder.

However, the disability picture of the right foot disorder is 
significantly different.  This disorder required two surgical 
procedures during the pendency of this appeal, and a 
temporary 100 percent evaluation for convalescence was 
assigned for appropriately one year in 1996 and 1997.  The 
veteran's subsequent VA examinations have confirmed that 
post-surgical convalescence is no longer required for the 
right foot, but the right foot is still more disabling than 
the left foot.  Specific symptoms include numbness about the 
medial heel and partial down towards the bottom of the heel, 
a tendency to stand towards the outer border of the foot, and 
moderate functional loss.  Particularly in view of the 
extensive surgical workup required during the pendency of 
this appeal, the Board finds that the veteran's right foot 
disorder, though not "severe" in degree, is more 
appropriately described as "moderately severe" than as 
"moderate."  As such, a 20 percent evaluation is in order 
under Diagnostic Code 5284.

The Board has also considered other diagnostic codes, but 
there is no evidence of pronounced flatfoot, with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances (30 percent under Diagnostic Code 5276); 
claw foot with marked contraction of plantar fascia with 
dropped forefoot, all toes hammer toes, very painful 
callosities, and marked varus deformity (30 percent under 
Diagnostic Code 5278); or severe malunion or nonunion of 
tarsal or metatarsal bones (30 percent under Diagnostic Code 
5283). 

Therefore, the preponderance of the evidence is against the 
claim for an evaluation in excess of 10 percent for a left 
foot disorder, but a 20 percent evaluation, and not more, is 
warranted for the right foot disorder.  As to the left foot 
disorder, the Board acknowledges that the VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  However, that doctrine is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001). 


IV.  Consideration under 38 C.F.R. § 3.321(b)(1)

Finally, the Board has based its decision in this case upon 
the applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that the service-connected disabilities addressed in this 
decision have markedly interfered with his employment status 
beyond that interference contemplated by the assigned 
evaluations, and there is also no indication that these 
disorders have necessitated frequent periods of 
hospitalization during the pendency of this appeal.  As 
indicated above, the veteran was assigned a temporary total 
rating under 38 C.F.R. § 4.30 for approximately one year 
following his right foot surgery in October 1996, with 
nothing further in that regard.  Also, the Board has taken 
the veteran's right foot surgical procedures into account in 
granting a 
20 percent evaluation.  As such, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2001).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a 30 percent evaluation for headaches, 
secondary to head trauma, is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

Entitlement to a 20 percent evaluation for a right foot 
disorder, with metatarsalgia, plantar fasciitis, and pes 
cavus, is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

Entitlement to an increased evaluation for a left foot 
disorder, with metatarsalgia, plantar fasciitis, pes cavus, 
and spur formation, currently evaluated as 10 percent 
disabling, is denied.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

